Citation Nr: 0832733	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In March 2008, the veteran presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge.  

Further, the Board sees the veteran submitted additional 
medical evidence and a lay statement in March and April of 
2008 after certification of his appeal.  But he waived his 
right to have the RO initially consider this additional 
evidence.  Thus, the Board accepts this evidence for 
inclusion in the record and consideration by the Board at 
this time.  See generally 38 C.F.R. §§ 20.800, 20.1304 
(2007).   

All issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Before addressing the merits of the claims at issue, the 
Board finds that additional development of the evidence is 
required.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996).  That said, corroboration of 
every detail of a claimed stressor, including his 
personal participation, is not required; rather, he only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).

VA should only submit a request for corroboration of an in-
service stressor when the in-service stressor is capable of 
being documented, and there is either medical evidence of a 
diagnosis of PTSD or competent lay evidence of persistent or 
recurrent symptoms of PTSD.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 15, Block a.  A veteran is required to provide 
sufficient information for a records custodian to conduct a 
meaningful search of records in order to verify a stressful 
event.  38 C.F.R. § 3.159(c)(2)(i).

In this case, VA psychiatric treatment records dated in March 
2008 reveal a medical diagnosis of PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  Thus, the remaining 
question is whether there is credible supporting evidence 
that his alleged in-service stressors actually occurred.  
38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395.    

Here, the veteran contends that he has experienced symptoms 
of PTSD due to traumatic incidents which occurred during his 
Vietnam service.   Service personnel records (SPRs) disclose 
that the veteran served in the Republic of Vietnam from May 
1968 to July 1969.  His military occupational specialty (MOS) 
is listed as a chief of a section for field artillery 
crewmen.  He was assigned to Battery C, 5th Battalion, 16th 
Artillery Regiment, 4th Infantry Division while stationed in 
Vietnam.  His unit's assignment was to establish artillery 
firebases in enemy territory in order to lend support to 
infantry troops.  Although his SPRs note that he received the 
Vietnam Campaign Medal and Army Commendation Medal, there is 
no clear evidence of combat.  In fact, SPRs do not reflect 
receipt of medals, badges, or decorations that specifically 
denote combat with the enemy.  There is also no allegation or 
evidence of any wounds from combat.  Therefore, in order to 
confirm the existence of his alleged stressors, credible 
supporting evidence is required.

The veteran has alleged the following two stressors which 
have the potential of being verified:  (1) He alleges that in 
December 1968 (sometime around Christmas time), while he was 
assigned to the Dak To or Pleiku base camp in the Central 
Highlands in Vietnam, his unit while on patrol engaged in a 
firefight with the enemy resulting in several casualties and 
a "sweep" of the area around the base camp to clear out the 
enemy; (2) he alleges that in June 1969 at Oasis firebase in 
the Central Highlands of Vietnam his unit experienced a large 
mortar attack which resulted in debris being shattered right 
near his artillery canon.  See his August 2004 PTSD 
questionnaire; March 2008 videoconference hearing testimony; 
and April 2008 Vet Center letter.  

First, the RO (AMC) should contact the U.S. Army Joint 
Services and Research Center (JSRRC) (formerly known as 
USASCURR) and provide the above description of his two 
stressors in order to attempt to verify them.  In addition, 
the RO should provide the JSRRC with the veteran's Vietnam 
service dates, unit identification, and the approximate date 
and location of the two stressor incidents noted above.  The 
RO should ask JSRRC to provide unit records, morning reports, 
or any additional information which would verify his alleged 
stressors.  The Board finds that a remand is in order to 
verify in-service stressors for PTSD. 

The veteran also alleged several other stressors occurred in 
Vietnam to include placing wounded bodies in helicopters, 
hitting a Vietnamese civilian who was riding a bicycle, and 
flashbacks of the death of a fellow service member whose 
helicopter was shot down.  However, there is insufficient 
information to verify these alleged stressors with JSRRC.  
Specifically, as to placing wounded bodies in helicopters, 
there is no evidence or allegation by the veteran that he was 
assigned to a graves registration unit that would entail 
direct exposure to the bodies of fallen service members.  It 
is unclear whether helping carry wounded bodies would even 
qualify as a stressor for this particular veteran.  As to 
hitting a Vietnamese civilian who was riding a bicycle, the 
Board finds that the veteran has not provided sufficient 
corroboration of this particular event and (most importantly) 
it is impossible to verify specific enemy or Vietnamese 
civilian casualties through JSRRC.  VA is not obligated to 
verify stressors that are two vague.  See VA Adjudication 
Procedures Manual, M21-1MR, Part IV.ii.1.D.14.d.  As to the 
death of a fellow service member in a helicopter crash, the 
veteran did not provide the name of the soldier killed or the 
date or location of the incident.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
Further, he also has not submitted any buddy statements to 
confirm any of the above stressors.  Accordingly, the 
information the veteran provides is not specific enough for 
JSRRC to act upon the remaining alleged stressors. 

Second, if and only if either of his two stressors is 
verified, the RO should schedule the veteran for a VA 
examination to determine whether it is as least as likely as 
not that the veteran has PTSD attributable to this particular 
stressor.  

Third, a remand is required to secure all outstanding VA Vet 
Center and VA outpatient treatment records referred to in an 
April 2008 VA Vet Center letter as well as a March 2008 VA 
psychiatric note.  In this regard, the veteran has received 
counseling and treatment for PTSD since January 2008 but it 
appears that not all of these records have been associated 
with the claims folder.  VA's duty to assist includes 
obtaining records of his relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  

Fourth, as to his hearing loss and tinnitus claims, the 
veteran must be scheduled for a VA examination to obtain a 
medical opinion concerning the etiology of any current 
hearing loss and tinnitus conditions on the basis of in-
service incurrence.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).   

The veteran's MOS was a field artillery crewman.  He contends 
that he sustained acoustic trauma during service in Vietnam 
due to daily 155 millimeter artillery fire without the use of 
hearing protection of any kind.  As a result he believes he 
now has current bilateral hearing loss and tinnitus.  His 
service treatment records (STRs) show normal hearing upon 
separation at all frequencies except in the left ear at 500 
Hertz a pure tone threshold of 30 decibels was noted. The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Post-service, 
the veteran conceded at the videoconference hearing that he 
has not received any VA or private treatment for his alleged 
hearing loss and tinnitus, nor has he ever worn hearing aids.  
See hearing testimony at pages 9-10.    

However, for service connection, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
(2007) be demonstrated during service, although a hearing 
loss disability by the standards of 38 C.F.R. § 3.385(2007) 
must be currently present, and service connection is possible 
if such current hearing loss disability can be adequately 
linked to acoustic trauma during service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, in light of 
the above evidence and the Court's recent decision in 
McLendon, a VA medical examination and opinion are also 
needed to determine whether he now satisfies these threshold 
minimum requirements of § 3.385 for current bilateral hearing 
loss, and, if he does, to determine whether any current 
bilateral hearing loss and tinnitus is attributable to his 
acoustic trauma during military service.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA Vet Center and 
VA outpatient treatment records dated 
from January 2008 to the present, which 
pertain to his PTSD claim, including 
counseling records.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	For his PTSD claim, review the file and 
prepare a summary of the following 
alleged two in-service stressors:  (1) He 
alleges that in December 1968 (sometime 
around Christmas), while he was assigned 
to the Dak To or Pleiku base camp in the 
Central Highlands in Vietnam, his unit 
while on patrol engaged in a firefight 
with the enemy resulting in several 
casualties and a "sweep" of the area 
around the base camp to clear out the 
enemy; (2) he alleges that in June 1969 
at Oasis firebase in the Central 
Highlands of Vietnam his unit experienced 
a large mortar attack which resulted in 
debris being shattered right near his 
artillery canon.  JSRRC should also be 
advised that SPRs confirm that the 
veteran served in the Republic of Vietnam 
from May 1968 to July 1969.  His MOS is 
listed as a chief of a section for field 
artillery crewmen.  He was assigned to 
Battery C, 5th Battalion, 16th Artillery 
Regiment, 4th Infantry Division while 
stationed in Vietnam.  This summary 
should be forwarded to the JSRRC with a 
request for any information, to include 
unit records and morning reports, which 
would assist in verifying alleged in-
service stressors.  If no records are 
available, a negative reply to that 
effect is required.  

3.	If and only if one of his two stressors 
are verified, schedule the veteran for a 
VA examination to determine whether it is 
at least as likely as not that the 
veteran has PTSD attributable to this 
particular stressor.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should furnish the examiner with a list 
of any verified stressors.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

4.	Then arrange for the veteran to undergo a 
VA audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385, as well as tinnitus.  
He is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
veteran's pertinent history.  

      Based on the test results and review 
of the claims file, and assuming the 
veteran has sufficient hearing loss to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385, the examiner 
should indicate whether it is at least as 
likely as not any current bilateral 
hearing loss or tinnitus is the result of 
his military service - and, in 
particular, any acoustic trauma he may 
have sustained as a field artillery 
crewman.  The examiner's attention is 
directed to the fact that the veteran's 
STR separation examination shows normal 
hearing at all frequencies except in the 
left ear at 500 Hertz a pure tone 
threshold of 30 decibels was noted.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing 
is from zero to 20 decibels, and higher 
threshold levels indicate some degree of 
hearing loss).  The examiner's attention 
is also directed to the fact that it is 
not mandatory that the evidence show 
hearing loss disability by the standards 
of 38 C.F.R. § 3.385 during service, only 
that it currently be shown.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

5.	After completion of the above 
development, readjudicate the service 
connection for PTSD, bilateral hearing 
loss, and tinnitus claims at issue.  If 
the disposition remains unfavorable, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




